IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-20609
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

MARIO HUMBERTO GUERRERO-CABRERA,

                                     Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. H-02-CR-14-1
                        --------------------
                          February 20, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Mario Humberto Guerrero-Cabrera appeals his conviction for

reentering the United States without permission after deportation

following an aggravated felony.    Guerrero-Cabrera concedes that

this court held that felony possession of a controlled substance

is a drug-trafficking offense, and therefore is an “aggravated

felony” for purposes of U.S.S.G. § 2L1.2(b)(1)(C).     United States

v. Hinojosa-Lopez, 130 F.3d 691, 694 (5th Cir. 1997); United

States v. Caicedo-Cuero, 312 F.3d 697, 706-11 (5th Cir. 2002).

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 02-20609
                                -2-

Accordingly, the district court did not err in overruling

Guerrero-Cabrera’s objection to the eight-level enhancement

imposed for his prior felony conviction for possession of

cocaine.

     Guerrero-Cabrera argues that the felony conviction that

resulted in his increased sentence under 8 U.S.C. § 1326(b)(2)

was an element of the offense that should have been charged in

the indictment.   He acknowledges that his argument is foreclosed

by the Supreme Court's decision in Almendarez-Torres v. United

States, 523 U.S. 224 (1998).   This court must follow that

decision until it is overruled by the Supreme Court.   United

States v. Dabeit, 231 F.3d 979, 984 (5th Cir. 2000).

     AFFIRMED.